Ross, J.
This case comes up upon the judgment roll. The point made for the defendant is that the plaintiffs are concluded by the judgment rendered in a certain action entitled Hodgdon v. Griffin et al.
As conclusive against the defendant on this point, it is suffi*73cient to refer to the sixth finding of the court below, which reads: “The right, title, and claim now set up by the plaintiffs herein are not the same which were tried and determined in said suit brought by said Hodgdon, but the plaintiffs here have title in fee to said premises, and a right to the possession thereof, which were not tried nor determined, nor within any of the issues involved in said suit brought by Wadsworth Hodgdon.”
Judgment affirmed.
McKinstby, J., and McKee, J., concurred.